Citation Nr: 0202725	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  95-05 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
the residuals of left leg shin splints.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
October 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which, among other things, granted 
service connection for the residuals of shin splints of the 
left leg and assigned a noncompensable evaluation for that 
disability.  The veteran appealed the assignment of the 
noncompensable evaluation and this matter was originally 
before the Board in December 1998.  At that time, the Board 
remanded the case to the RO for additional development.  In 
February 2000, the veteran informed the RO that he had 
permanently relocated to Arizona.  As such, this appeal is 
now being addressed by the Phoenix, Arizona RO.  The RO 
completed the requested development, but has continued the 
noncompensable evaluation.  Accordingly, the veteran's appeal 
has been returned to the Board for further consideration.

The Board notes that in its December 1998 decision it 
continued the denial of service connection for a right foot 
disorder, a right knee disorder, and for a low back injury, 
all of which claims were denied as not well grounded.  
Because of a change in the law in November 2000 which 
disposed of the requirement of a veteran to submit a well 
grounded claim in order to receive the benefits of VA's duty 
to assist, the veteran's representative has requested that 
the previously denied service connection claims be referred 
to the RO for additional consideration.  These claims are not 
currently in appeal status as the veteran has not filed a 
notice of appeal with regard to the Board's previous 
decision.  In any event, the Board refers the veteran's 
request for consideration of these claims under the Veterans 
Claims Assistance Act of 2000 (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)] to the RO for review.

Additionally, the veteran's representative requested in its 
March 2002 Informal Brief that the denial of a 10 percent 
disability evaluation for multiple non-compensable service-
connected disabilities be addressed in a Supplemental 
Statement of the Case.  A review of the file reveals that the 
veteran has not appealed the April 2000 rating decision in 
which that denial was made.  Accordingly, the issue is not on 
appeal and neither a Statement of the Case nor a Supplemental 
Statement of the Case regarding that claim is appropriate at 
this time.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has occasional complaints of an aching pain 
in the pre-tibial region of his left leg.  This pain does not 
cause the veteran to miss work and he has no functional loss 
as a result of his service-connected left leg shin splints.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the residuals 
of shin splints of the left leg have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1 - 4.16, 
4.20, 4.27, 4.71, 4.71a, Diagnostic Codes 5299-5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for a higher initial evaluation for the residuals of 
shin splints of the left leg as well as its duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  By virtue of the 
Statement of the Case and Supplemental Statements of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim currently on appeal.  The veteran was 
afforded VA examinations and all relevant records adequately 
identified by the veteran have been obtained and associated 
with the claims folder.  The veteran was also given the 
opportunity to appear and testify before an RO Hearing 
Officer and/or a member of the Board to advance any and all 
arguments in favor of his claim, but declined to do so.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's left leg shin splints have been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5262 as there is not a 
diagnostic code that sets forth criteria for assigning 
disability evaluations specifically for the residuals of shin 
splints.  When an unlisted condition is encountered, it is 
permissible to rate that condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous.  See 38 C.F.R. § 4.20.

Diagnostic Code 5262 sets forth the criteria for evaluating 
impairments of the tibia and fibula.  A 40 evaluation is 
assigned when there is evidence of nonunion of the tibia and 
fibula with loose motion requiring a brace; a 30 percent 
evaluation is assigned when there is evidence of malunion 
with marked knee or ankle disability; a 20 percent evaluation 
is assigned when there is malunion with moderate knee or 
ankle disability; and, a 10 percent evaluation is assigned 
when there is evidence of malunion with slight knee or ankle 
disability.

The Board notes at this juncture that the veteran's 
representative has requested a review of 38 C.F.R. 
Section 4.59 in conjunction with Diagnostic Code 5262 in 
determining the appropriate disability evaluation for the 
veteran's left leg shin splints.  Section 4.59, however, is 
for use when a disability includes painful motion with any 
form of arthritis.  Because there is no evidence of 
arthritis, the Board finds that the use of 38 C.F.R. 
Section 4.59 would be inappropriate.  Additionally, the Board 
notes that the use of 38 C.F.R. Sections 4.40 and 4.45 is 
also inappropriate as those sections are to be employed when 
assigning disability evaluations under limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996) and DeLuca v. Brown, 8 Vet. App. 202 (1995).

Given the criteria for evaluating the veteran's left leg 
disability as outlined above, the Board reviewed the entire 
medical record and the veteran's complaints of continued left 
shin pain and determined that the noncompensable evaluation 
currently assigned is appropriate for the following reasons.  
The medical evidence dated from January 1994 through March 
2000, reveals one complaint in 1999 of left shin pain.  The 
veteran related a history of occasional shin pain in November 
1998, stating that he had pain associated with an old 
hairline fracture of the left shin in service.  There were no 
complaints of pain at that time.

Since the veteran filed his application for compensation 
benefits in November 1993, he has undergone a number of VA 
examinations, including two general examinations and an 
examination requested by the Board to specifically determine 
the nature of the veteran's left leg disability and the 
functional loss caused by it, if any.  In December 1993, the 
veteran underwent general VA examination and complained of 
aching pain in the mid-left shin region about once or twice 
per month, particularly after strenuous exercise.  He stated 
that when the pain occurred, it usually lasted all day.  Upon 
examination, there was no tenderness or deformity, but the 
veteran identified the area of tenderness as diffusely in the 
mid-left pre-tibial region.  An x-ray performed at that time 
showed a normal appearing tibial examination and the examiner 
diagnosed hairline fractures of the pre-tibial region with 
recurrent symptoms.  At an April 1996 general VA examination, 
the veteran related having shin splints that had recently 
cleared up following treatment.  There was no evidence of 
tenderness in the left shin at that time.


In March 2000, the veteran underwent VA examination and 
complained of occasional shin pain, but was unable to say how 
often the pain occurred, the circumstances under which the 
pain occurred, or how long the pain lasted when it did occur.  
He stated that he had not had any symptoms in the past six 
months and that he had never missed work because of left shin 
pain.  The veteran related that the shin pain could be at 
rest or with activity and might last one week.  He gave an 
example of only being able to run for fifteen minutes and 
then having to stop whenever the shin pain was present.  He 
had subjective complaints of tenderness in the pre-tibial 
region and at the corresponding level medially and laterally 
on the tibia.  Findings upon examination reflect a normal 
gait with an ability to walk on heels and toes without 
complaints of pain in the left leg; slight to slight plus 
tenderness about the anterior and medial tibia at the level 
of the junction of the middle and distal third tibia; and, 
normal sensory to scratch from the knee through the toes on 
the left.  X-ray was normal.  In conclusion, the examiner 
opined that the veteran did not experience any functional 
loss as a result of his service-connected left shin splints.

Based on the evidence of record, the Board finds that the 
veteran has occasional pain in his left shin which does not 
limit him from performing any work activities.  His pain 
does, however, limit his ability to perform certain strenuous 
activities after a short period of time.  There is no 
evidence of malunion or nonunion in the tibia as a result of 
the old hairline fractures nor is there limitation of motion 
in either the knee or the ankle as a result of the left leg 
shin splints.  Therefore, a finding of slight disability 
based solely on pain is appropriate.  Because a compensable 
evaluation requires findings of malunion and a slight 
disability, the criteria for the assignment of a compensable 
evaluation have not been met.  Accordingly, a compensable 
evaluation for the residuals of left leg shin splints is 
denied.  There is no evidence to suggest that staged ratings 
are appropriate as the veteran's shin splints have at no time 
met the criteria for a compensable evaluation.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected impairment has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.


ORDER

A compensable evaluation for the residuals of left leg shin 
splints is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

